PER CURIAM.
Upon review of the briefs and record on appeal we find the appellant has failed to demonstrate reversible error; therefore, the revocation of appellant’s probation is affirmed. However, since there appears to be some misapprehension on the subject, we wish to point out that appellant’s sentences which were imposed on September 20, 1984, were not under the sentencing guidelines because his crimes were committed prior to October 1, 1983, and he did not affirmatively select to be sentenced under the guidelines. See Heathcoat v. State, 463 So.2d 449 (Fla. 2d DCA 1985); Rodriguez v. State, 458 So.2d 899 (Fla. 2d DCA 1984).
Affirmed.
GRIMES, A.C.J., and SCHEB and FRANK, JJ., concur.